Citation Nr: 0816471	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-40 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an exploratory laparotomy 
(claimed as an additional operation on the colon and stomach) 
performed by the Department of Veterans Affairs (VA).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an operation performed by VA with 
dentures left in the mouth.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral recurrent uveitis with a cataract of the left eye. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1964

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO, in pertinent part denied 
entitlement to service connection for residuals of abdominal 
surgery and found that a claim for compensation under 
38 U.S.C.A. § 1151 for an operation performed by VA with 
dentures left in the mouth was "not well grounded".  

The Board notes in the veteran's July 2004 notice of 
disagreement (NOD) he clarified that he was not seeking 
compensation for residuals of abdominal surgery on a direct 
causation basis with his period of active military service, 
but under the provisions of 38 U.S.C.A. § 1151.  The claim 
was readjudicated in the November 2005 statement of the case 
(SOC).  The claim for compensation under 38 U.S.C.A. § 1151 
for an operation performed by VA with dentures left in the 
mouth was properly readjudicated under the proper standard of 
review in the November 2005 SOC.  The veteran timely filed 
his substantive appeal.  The issues have been recharacterized 
as they appear on the cover page of the instant decision.

The April 2004 rating decision also continued a 30 percent 
disabling rating for uveitis of the left eye.  The veteran 
included the uveitis claim in his July 2004 NOD.  Through a 
May 2005 SOC, the veteran was awarded an increased 50 percent 
evaluation for uveitis retroactive to August 2003.  The 
veteran did not timely file a substantive appeal and as such, 
the matter is no longer in appellate status.  

A May 2005 Decision Review Officer (DRO) decision effectuated 
the increased 50 percent compensation award for uveitis of 
the left eye, and granted compensation for uveitis of the 
right eye and cataracts of the left eye.  The Board notes the 
50 percent evaluation encompassed the bilateral uveitis and 
cataract of the left eye.  The veteran filed an NOD with the 
combined 50 percent rating.  See VA Form 9 received in 
December 2005.  An SOC has not been issued.  Therefore, the 
Board must remand the claim, pending the issuance of an SOC 
to the veteran and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

In his December 2005 substantive appeal, the veteran 
requested a hearing before the Board to be held in 
Washington, D.C.  The hearing was originally scheduled for 
March 2006.  The veteran filed a motion to reschedule his 
hearing, which was granted.  The matter was rescheduled until 
June 2006 when the veteran again requested that the hearing 
be postponed.  The final hearing was scheduled on August 7, 
2006.  

The veteran contacted the hearing and Transcription Unit at 
the Board on the day of the scheduled hearing and requested 
postponement.  He indicated that he would forward a written 
request to reschedule the matter.  His case was held in 
abeyance for 30 days.  To date the Board has not received a 
written request for postponement.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704.

The claim of entitlement to an evaluation in excess of 50 
percent for bilateral recurrent uveitis with a cataract of 
the left eye is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  On April 20, 2003, the veteran consented to an 
exploratory laparotomy of the sigmoid colon with possible 
ostomy and Hartman's pouch.  

3.  There is no evidence that the exploratory laparotomy, 
partial gastrectomy, enterectomy with gastrojejunostomy, 
sigmoid resection, sigmoid end colostomy, and cholecystectomy 
performed on April 21, 2003, was done with dentures left in 
the veteran's mouth. 

4.  There is no evidence of record that the partial 
gastrectomy, enterectomy with gastrojejunostomy, sigmoid 
resection, sigmoid end colostomy, and cholecystectomy was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the VA's 
part in performing the April 21, 2003, exploratory laparotomy 
nor is there evidence that the additional surgical procedures 
were not reasonably foreseeable.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for residuals of an exploratory laparotomy (claimed as 
an additional operation on the colon and stomach) performed 
by VA, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for an operation performed by VA with dentures left in 
the mouth have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further that pertained 
to the claims.  While the veteran was not specifically 
notified to submit any evidence in his possession that 
pertained to the claims, he was notified to "send us any 
medical reports you have."  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical, post-service VA treatment records, 
and the reports of VA hospitalization dated in 2003.  

As discussed above, the VCAA provisions have been met.  The 
veteran was notified and aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran contends that is entitled to compensation under 
the provisions of 
38 U.S.C.A. § 1151 for residuals of an exploratory laparotomy 
performed by VA.  Specifically, he asserts that he did not 
consent to the additional operations performed on his colon 
and stomach during the exploratory laparotomy, i.e. the 
partial gastrectomy, enterectomy with gastrojejunostomy, 
sigmoid resection, sigmoid end colostomy, and 
cholecystectomy.  Additionally, he asserts the operation was 
performed with dentures left in the mouth.  He has not set 
forth the specific residual or additional disability as a 
result of the claimed oversight.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing 
that the VA hospitalization or treatment in question not only 
resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing such 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
The amendments apply to claims for compensation under 38 
U.S.C.A. § 1151, which were filed on or after October 1, 
1997.   See VAOPGCPREC 40-97.  The veteran filed his claim 
under 38 U.S.C.A. 
§ 1151 in August 2003, and so the amendments to 38 U.S.C.A. § 
1151 apply in his case.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2007).  

The regulations implementing 38 U.S.C.A. § 1151 were recently 
amended effective September 2, 2004.  See 69 Fed. Reg. 45,426 
(August 3, 2004).  As the relevant evidence in this case pre-
dates September 2, 2004, the amended regulations do not apply 
to the veteran's appeal.

A review of the record discloses on April 14, 2003, the 
veteran presented to the VA Medical Center (VAMC) in 
Washington, D.C., with a two day history of left lower 
quadrant abdominal pain.  He further complained of 10 
episodes of nausea and vomiting.  The veteran was admitted to 
general surgery to rule peritonitis.  

On April 14, 2003, the veteran signed a consent form for a 
computerized tomography (CT) assisted drainage of the 
intraabdominal fluid collection.  The veteran was notified of 
the risks of bleeding, infection, and medicine reaction.  The 
CT of the abdomen and pelvis showed an air-fluid level in the 
left upper quadrant area with some changes most likely 
suggestive of an abscess formation, which was felt to be 
related to diverticulitis.  There was evidence of free air 
intra abdominally.  There was some extension of the 
inflammatory process into the transverse mesocolon.  There 
was some dilatation of the ascending colon and cecum.  

On April 20, 2003, the veteran signed a consent form for "an 
exploratory laparotomy of the sigmoid colon with possible 
ostomy and Hartman's".  The veteran was further advised that 
the hole in his bowel would be looked at and that an ostomy 
or piece of bowel may be moved up to his skin for defecation 
continuity.  The physician noted the veteran had an 
opportunity to ask questions and to indicate comprehension of 
the discussion.  The veteran's condition at the time of 
consent was noted to be awake and alert.  The veteran 
indicated that he consented to the procedure without duress 
or coercion.  The veteran's signature was witnessed.  

After three days of conservative therapy with intravenous 
(IV) antibiotics including Diflucan, the veteran did not show 
improvement clinically.  The decision was made to explore the 
veteran and drain the abscess.

The veteran also consented to an additional CT of the head 
and/or body with intravenous contrast material on April 21, 
2003.  Again, the veteran was noted to have had the 
opportunity to ask questions and to indicate comprehension of 
the discussion.  The veteran's condition at the time of 
consent was awake and alert.  The veteran indicated that he 
consented to the procedure without duress or coercion.  The 
veteran's signature was again witnessed.  

The veteran underwent an exploratory laparotomy for a 
perforated diverticulitis with peridiverticular abscess on 
April 21, 2003.  Subsequently, a partial gastrectomy, 
enterectomy with gastrojejunostomy, sigmoid resection, 
sigmoid end colostomy, and cholecystectomy were performed.  
The veteran was transferred to the postanesthesia care unit 
in stable condition.  Post-operatively, the veteran was 
diagnosed with perforated adenocarcinoma of the stomach.  

There were no post-operative complications, the veteran 
improved, and was discharged on May 5, 2003, in stable 
condition.  He was instructed to follow a post-gastrectomy 
diet and not engage in strenuous activity.  

In June 2003 the veteran was readmitted for placement of a 
Groshong Catheter for chemotherapy access.  There were no 
complications as a result of the placement.  Treatment notes 
dated in January 2004 show there was no plan to reverse the 
colostomy because of residual cancer.  The colostomy was in 
place as of June 2005.

In the instant case, the veteran consented to the exploratory 
laparotomy of the sigmoid colon with possible ostomy and 
Hartman's pouch.  He was informed prior to giving consent 
that the hole in his bowel would be looked at and that an 
ostomy or piece of bowel may be moved up to his skin for 
defecation continuity.  

A January 2004 addendum treatment note revealed that on 
exploration on April 21, 2003, it was noted that the abscess 
was in the lesser sac and had come from a perforated gastric 
carcinoma.  A hemigastrectomy was performed to remove the 
malignancy and a gastrojejunostomy to restore intestinal 
continuity.  The transverse mesocolon was part of the 
malignant perforation in the lesser sac and it appeared that 
the blood supply to the transverse colon was compromised by 
the perforated tumor.  The transverse colon was resected and 
the proximal end was brought out as a colostomy and the 
distal end was stapled as a Hartman's pouch.  A primary 
anastomosis in a grossly infected field was considered 
unwise. 

Based on the evidence delineated above, compensation is not 
payable for the necessary consequences of the surgical 
treatment performed on April 21, 2003, and to which, the 
veteran consented.  38 C.F.R. § 3.358(c)(3) (2007).  There is 
no evidence that the surgery performed on April 21, 2003, was 
done with dentures left in the mouth.  Furthermore, even if 
the dentures were left in the veteran's mouth during surgery, 
the veteran has not indicated that he has any residual 
disability resulting from such   The veteran has not 
presented any evidence that the partial gastrectomy, 
enterectomy with gastrojejunostomy, sigmoid resection, 
sigmoid end colostomy, and cholecystectomy performed were the 
result of negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
performing the exploratory laparotomy.  See 38 U.S.C.A. § 
1151.  

The only evidence supporting the veteran's claim is his own 
statements.  While the Board sympathizes with the veteran and 
recognizes that he has suffered from serious health 
conditions, he is competent to testify only as to matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise such 
questions of medical diagnosis and medical causation. 
Therefore, his opinions on the medical issues in this case 
lack probative value.  See 38 C.F.R. § 3.159(a) (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the credible evidence of record 
is against the veteran's claims for compensation under 
38 U.S.C.A. § 1151, and entitlement to that benefit is not 
established.  As the preponderance of the evidence is against 
the veteran's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an exploratory laparotomy 
(claimed as an additional operation on the colon and stomach) 
performed by VA is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an operation performed by VA with 
dentures left in the mouth is denied.


REMAND

As noted in the Introduction, in a May 2005 DRO decision, the 
RO effectuated an increased 50 percent compensation award for 
uveitis of the left eye, as well as granted compensation for 
uveitis of the right eye and cataracts of the left eye.  The 
combined 50 percent evaluation for bilateral uveitis and 
cataract of the left eye was assigned effective August 2003.  
The veteran filed a timely NOD in December 2005.  See 
38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claim 
and an NOD as to its denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the claim 
is a procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004); see also 
Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the SOC, 
the claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the veteran with 
an SOC with respect to his claim of 
entitlement to an evaluation in excess of 
50 percent for bilateral recurrent 
uveitis with a cataract of the left eye.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


